UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-1615



MARIA SOUMAH,

                                                          Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                          Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A97-920-713)


Submitted:   November 4, 2005            Decided:   November 23, 2005


Before WILKINSON, LUTTIG, and MOTZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Sopo Ngwa, Silver Spring, Maryland, for Petitioner.     Peter D.
Keisler, Assistant Attorney General, James A. Hunolt, Senior
Litigation Counsel, M. Jocelyn Lopez Wright, Assistant Director,
Office of Immigration Litigation, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Maria Soumah, a native and citizen of Guinea, petitions

for review of the Board of Immigration Appeals’ (“Board”) denial of

her applications for asylum and withholding from removal and the

affirmation of the immigration judge’s denial of her motion for a

continuance.*

          The INA authorizes the Attorney General to confer asylum

on any refugee.   8 U.S.C. § 1158(a) (2000).    It defines a refugee

as a person unwilling or unable to return to her native country

“because of persecution or a well-founded fear of persecution on

account of race, religion, nationality, membership in a particular

social group, or political opinion.”      8 U.S.C. § 1101(a)(42)(A)

(2000).

          An applicant can establish refugee status based on past

persecution in her native country on account of a protected ground.

8 C.F.R. § 1208.13(b)(1) (2005).     “An applicant who demonstrates

that he was the subject of past persecution is presumed to have a

well-founded fear of persecution.”     Ngarurih v. Ashcroft, 371 F.3d

182, 187 (4th Cir. 2004).   This presumption can be rebutted on a

finding of a fundamental change of circumstances so that the alien

no longer has a well-founded fear, or a finding that the alien




     *
      The Board also denied Soumah’s application for withholding
under the Convention Against Torture. She does not challenge that
holding.

                               - 2 -
could    avoid   persecution    by    relocating     within   the   country    of

removal.    8 C.F.R. § 1208.13(b)(1)(i)(A), (B) (2005).

            Without   regard     to    past   persecution,     an   alien     can

establish a well-founded fear of persecution on a protected ground.

Ngarurih, 371 F.3d at 187.           The well-founded fear of persecution

standard contains both a subjective and an objective component.

“An applicant may satisfy the subjective element by presenting

‘candid, credible, and sincere testimony demonstrating a genuine

fear of persecution.’”       Chen v. INS, 195 F.3d 198, 201-02 (4th Cir.

1999) (quoting Berroteran-Melendez v. INS, 955 F.2d 1251, 1256 (9th

Cir. 1992) (internal quotation marks omitted)).                 The objective

element requires a showing of specific, concrete facts that would

lead a reasonable person in like circumstances to fear persecution.

Huaman-Cornelio v. Bd. of Immigration Appeals, 979 F.2d 995, 999

(4th Cir. 1992).

            An   applicant     has    the   burden    of   demonstrating      his

eligibility for asylum.        8 C.F.R. § 1208.13(a) (2005); Gonahasa v.

INS, 181 F.3d 538, 541 (4th Cir. 1999).               Credibility findings,

relevant to the subjective component, are reviewed for substantial

evidence.    A trier of fact who rejects an applicant’s testimony on

credibility grounds must offer specific, cogent reasons for doing

so.     Figeroa v. INS, 886 F.2d 76, 78 (4th Cir. 1989).             We accord

broad, though not unlimited, deference to credibility findings




                                      - 3 -
supported by substantial evidence.          Camara v. Ashcroft, 378 F.3d

361, 367 (4th Cir. 2004).

           To establish eligibility for withholding of removal, an

alien must show a clear probability that, if she were removed to

her native country, her “life or freedom would be threatened” on a

protected ground. 8 U.S.C. § 1231(b)(3)(A) (2000); see Camara, 378

F.3d at 370 (4th Cir. 2004).       A “clear probability” means it is

more likely than not the alien would be subject to persecution.

INS v. Stevic, 467 U.S. 407, 429-30 (1984).           “The burden of proof

is on the applicant for withholding of removal . . . to establish

that his or her life or freedom would be threatened in the proposed

country of removal” on account of a protected ground.               8 C.F.R.

§ 1208.16(b) (2005).     A showing of past threat to life or freedom

on such a ground creates a rebuttable presumption that the threat

would recur upon removal. 8 C.F.R. § 1208.16(b)(1)(i); Camara, 378

F.3d at 370.      Withholding of removal is mandatory if the alien

meets the standard of proof.      Stevic, 467 U.S. at 429-30.

           A    determination   regarding    eligibility     for   asylum   or

withholding of removal is conclusive if supported by substantial

evidence   on    the   record   considered     as     a   whole.     INS    v.

Elias-Zacarias, 502 U.S. 478, 481 (1992).           Administrative findings

of fact are conclusive unless any reasonable adjudicator would be

compelled to decide to the contrary.           8 U.S.C. § 1252(b)(4)(B)

(2000). We will reverse the Board “only if ‘the evidence presented


                                  - 4 -
by the petitioner was so compelling that no reasonable factfinder

could fail to find the requisite fear of persecution.’”                   Rusu v.

INS, 296 F.3d 316, 325 n.14 (4th Cir. 2002) (quoting Huaman-

Cornelio, 979 F.2d at 999 (internal quotation marks omitted)).                   We

find the evidence was not so compelling as to warrant reversal.

            We further find the Board did not abuse its discretion in

affirming   the   immigration   judge’s      denial   of   a     motion    for   a

continuance. Initially, we note the immigration judge did not deny

Soumah her statutory and constitutional right to counsel.                   After

being informed of her right to counsel, Soumah voluntarily chose to

proceed pro se.     Moreover, even if she was denied her right to

counsel, Soumah has not shown she was prejudiced.                Rusu, 296 F.3d

at 320.

            Accordingly,   we   deny   the   petition      for    review.        We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                               PETITION DENIED




                                  - 5 -